Title: From Thomas Jefferson to Lewis Harvie, 25 January 1803
From: Jefferson, Thomas
To: Harvie, Lewis


          
            Dear Sir
            Washington Jan. 25. 1803.
          
          Your favor on the subject of Colo. Monroe’s mission came to hand the day before yesterday. I had, that day answered P. Carr on the same subject, which doubtless he has communicated to you, and you will also in the mean time have seen Colo. Monroe. as he was joined to the missions of Paris & Madrid, to each of which a secretary was already attached, the giving none to him specially was considered as a proper economy. I have no doubt myself that the naming Secretaries of legation to the permanent missions is a wise policy. it was always practised by the old Congress, and was discontinued by the two preceding administrations. besides the propriety of having the papers of a mission delivered, in case of death, to the hands of some person known to, & confided in by the government, it furnishes an opportunity of selecting young men of talents and respectability, and of placing them in a station of improvement, which may prepare them for becoming useful administrators of the public affairs. this was my view in renewing the practice in such new diplomatic appointments as I have made. but it has not proved altogether without difficulties. gentlemen are not always satisfied to recieve into their families persons not of their own selection: a too great sense of independance on one side, & a too great suspicion of it on the other, easily engender jealousies, and mutual uneasiness. whether therefore we can continue the practice seems doubtful.   that a trip of a year or two to Europe would be of service to you I am satisfied. but a longer one, at your time of life, probably would not; inasmuch as it would alienate the mind from application, and extinguish the habits of business, without which a man cannot succeed in this country. a certain course of practice at the bar, even where it is not meant to be permanently followed, is useful as it produces readiness & arrangement of ideas, correctness of reasoning, and a familiarity in public speaking. entering at the same time into our own H. of delegates, one is placed on the best stage for commencing a political career, & for rising on their own strength, the best of all foundations to rest on. thence after a proper initiation, the floor of Congress (of the H. of R. I mean) is the next step, from which the high offices of the government become attainable. you will pardon these hints from one who having run the career of political life from it’s first to it’s ultimate point, looks back on the ground he has passed over, and is glad to communicate the result of his experience to one just entering on the same course. they are given from a high sense of your capacity to pursue a tract splendid to yourself & useful to your country, and from a sincere wish that you may have all the success which your qualifications have a right to command. with a heart disposed to do whatever is honest and honorable, and a head able to decide by calculation that what is not right can under no possible circumstances be useful; you will be at no loss, under whatever embarassments you may at any time be placed, in whatsoever labyrinth of difficulties apparently inextricable you may find yourself, to decide that by going strait forward and doing exactly what is just and moral, the way will open before you, and the mountains of difficulty subside: when by resorting to head-work and contrivence, one only gets more & more entangled in the mazes of their own cunning, and finally enveloped in a self-woven web of disgrace. but I catch myself sermonizing again, & have again to seek my apology in assurances of my sincere concern for your welfare, and of my great esteem and respect.
          
            Th: Jefferson
          
        